Name: Commission Regulation (EEC) No 2453/84 of 27 August 1984 fixing the final level of the additional aid for dried fodder set provisionally since 1 December 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 84 Official Journal of the European Communities No L 230/15 COMMISSION REGULATION (EEC) No 2453/84 of 27 August 1984 fixing the final level of the additional aid for dried fodder set provisionally since 1 December 1983 Whereas, by Regulation (EEC) No 1413/84 of 22 May 1984 ("), the Commission fixed, for the 1984/85 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal ; Whereas, following these fixings, it has become appa ­ rent that the amounts of aid fixed provisionally should be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83(2), and in particular Article 5 (3) thereof, Whereas, in Regulations (EEC) No 3379/83 of 30 November 1983 ('), (EEC) No 3733/83 of 30 December 1983 (4), (EEC) No 252/84 of 31 January 1984 0, (EEC) No 532/84 of 29 February 1984 (6), (EEC) No 885/84 of 31 March 1984 Q, (EEC) No 1191 /84 of 30 April 1984(8)and (EEC) No 1514/84 of 30 May 1 984 (9), the Commission fixed provisionally the amount of aid for dried fodder ; whereas this provi ­ sional fixing was made necessary by the absence of the Regulation fixing the guide price for dried fodder valid for the 1984/85 marketing year and by the absence of the Regulation fixing the threshold price for barley for the 1984/85 marketing year ; Whereas, by Regulation (EEC) No 874/84 of 31 March 1984 (l0), the Council fixed the flat-rate production aid and the guide price or dried fodder for the 1984/85 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 The amount of aid fixed provisionally for dried fodder listed in the Annexes to Regulations (EEC) No 3379/83, (EEC) No 3733/83, (EEC) No 252/84, (EEC) No 532/84, (EEC) No 885/84, (EEC) No 1191 /84 and (EEC) No 1514/84 shall, as from the date of entry into force of each of those Regulations, be fixed finally at the amounts listed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30. 5. 1978, p. 1 . Ã  OJ No L 132, 21 . 5 . 1983, p. 29 . (') OJ No L 336, 1 . 12. 1983, p. 35. (4) OJ No L 370, 31 . 12. 1983, p. 35. O OJ No L 30, 1 . 2. 1984, p. 27. (&lt;) OJ No L 60, 1 . 3 . 1984, p. 28 . O OJ No L 91 , I. 4 . 1984, p. 19 . (") OJ No L 115, 1 . 5. 1984, p. 36. O OJ No L 145, 31 . 5. 1984, p. 44. H OJ No L 90, 1 . 4 . 1984, p. 44. (") OJ No L 136, 23. 5. 1984, p. 5. No L 230/16 Official Journal of the European Communities 28 . 8 . 84 ANNEX to die Commission Regulation of 27 August 1984 fixing the final level of die rate of the additional aid for dried fodder set provisionally since 1 December 1983 I. Additional aid applicable from 1 December 1983 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 0 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) January 1984 0 0 February 1984 0 0 March 1984 0 0 April 1984 0 0 May 1984 0 0 June 1984 0 0 July 1984 (') 0 0 August 1984 (') 0 0 September 1984 (') 0 0 October 1984 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1 528/78. II . Additional aid applicable from 1 January 1984 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 0 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) February 1984 0 0 March 1984 0 0 April 1984 0 0 May 1984 0 0 June 1984 0 0 July 1984 (') 0 0 August 1984 (') 0 0 September 1984 (') 0 0 October 1984 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1 528/78. 28 . 8 . 84 Official Journal of the European Communities No L 230/ 17 III. Additional aid applicable from 1 February 1984 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 0 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) March 1984 April 1984 May 1984 June 1984 July 1984 August 1984 September 1984 October 1 984 (') 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1 528/78. IV. Additional aid applicable from 1 March 1984 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 0 0 Additional aid in case of advance fixing for the month of : I (ECU/tonne) April 1984 May 1984 (') June 1984 (') July 1984 (') August 1984 (') September 1984 (') October 1 984 (') November 1 984 (') December 1 984 (') January 1985 (') February 1985 (') March 1985 (') 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1 528/78 . No L 230/ 18 Official Journal of the European Communities 28 . 8 . 84 V. Additional aid applicable from 1 April 1984 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 1,856 0,928 Additional aid in case of advance fixing for the month of : I (ECU/tonne) May 1984 June 1984 July 1984 August 1984 September 1984 October 1984 November 1984 December 1984 January 1985(1 ) February 1985 (') March 1985 ( ) 2,858 1,595 5,990 0 0 3,838 4,840 5,843 0 0 0 1,429 0,798 2,995 0 0 1,919 2,420 2,922 0 0 . 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . VI . Additional aid applicable from 1 May 1984 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 10,240 5,120 Additional aid in case of advance fixing for the month of : (ECU/tonne) June 1984 9,227 4,614 July 1984 14,908 7,454 August 1984 4,093 2,047 September 1984 2,206 1,103 October 1984 9,244 4,622 November 1984 9,339 4,670 December 1984 10,342 5,171 January 1985(1) 0 0 February 1985 (') 0 0 March 1985 (') 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . 28 . 8 . 84 Official Journal of the European Communities No L 230/ 19 VII. Additional aid applicable from 1 June 1984 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 16,021 8,011 Additional aid in case of advance fixing for the month of : (ECU/tonne) July 1984 August 1984 September 1984 October 1984 November 1984 December 1984 January 1985 February 1985 March 1985 22,392 11,628 9,490 13,850 15,150 16,842 8,039 9,041 10,043 11,196 5,814 4,745 6,925 7,575 8,421 4,020 4,521 5,022